Case 5:20-cv-05177-TLB Document 24 Filed 07/21/21 Page 1 of 3 PagelD #: 1139

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION
JULIE A. ROBINSON PLAINTIFF
V. CASE NO. 5:20-CV-05177

ANDREW WM. SAUL, Commissioner
Social Security Administration DEFENDANT

OPINION AND ORDER

Currently before the Court is the Report and Recommendation (“R&R”) (Doc. 21)
of the Honorable Barry A. Bryant, United States Magistrate Judge for the Western District
of Arkansas, filed in this case on June 24, 2021. The magistrate judge recommends
dismissing the case without prejudice for failure to prosecute. On October 2, 2020,
Plaintiff Julie A. Robinson, proceeding pro se, filed her Complaint in this Court, appealing
the Social Security Administration Commissioner's decision to deny her disability benefits.
The Court directed her to file an appeal brief by March 29, 2021. See Doc. 17. She
violated this Order. Three days after her brief was due, she filed a motion for extension
of time. The Court granted this motion, even though the brief was already late, and
extended Plaintiffs filing deadline to May 3, 2021. See Doc. 19. Plaintiff once again
missed her deadline and did not communicate with the Court during the month of May.

On June 1, 2021, the Court entered an Order (Doc. 20) directing Plaintiff to show
cause as to why her case should not be dismissed for failure to prosecute and comply
with the Court’s Order. Plaintiffs response to the Order to Show Cause was due on June
15, 2021, and she failed to respond. On June 24, Magistrate Judge Bryant issued his
R&R, recommending dismissal of the case, and Plaintiff was given until July 8 to file

objections to the R&R. On June 28, Plaintiff filed a Motion for Second Extension of Time
Case 5:20-cv-05177-TLB Document 24 Filed 07/21/21 Page 2 of 3 PagelD #: 1140

to File Appeal Brief, claiming that she intended “to submit appeal brief with legal authority
stated showing just cause for action” but that “[e]xtraordinary circumstances of recent
events have caused a great deal of hardships and distress rendering a tremendous
burden in meeting the previous scheduling dates.” (Doc. 20, pp. 1-2). She offered no
details as to why she had failed to meet any of the Court's previous deadlines. She also
did not elaborate as to what “hardships” prevented her from filing her appeal brief
throughout the previous three months.

On July 8, 2021, Plaintiff filed an Objection (Doc. 23) to the R&R. She stated:

‘Extraordinary circumstances of recent events have caused a great deal of

hardships and distress rendering a tremendous burden in meeting the

previous scheduling dates for the previous three months. There is no

disregard or disrespect toward the Court and Defendant(s) time and

schedule intended. | do apologize.
Id. at pp. 1-2.

The Court has now reviewed the entire case de novo, as is required by 28 U.S.C.
§ 636(b)(1})(C). Essentially, Plaintiff claims in her objection to the R&R that she has a
valid basis to appeal the denial of disability benefits and intends to submit an appeal brief
at some point; however, she does not explain why she ignored Court Orders. She also
promises she will file an appeal brief, but she does not explain when the brief will be filed.
Although pro se pleadings are to be construed liberally, a pro se litigant is not excused
from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528
(8th Cir. 1984). The local rules state in pertinent part:

It is the duty of any party not represented by counsel . . . to monitor the

progress of the case, and to prosecute or defend the action diligently . . . .

If any communication from the Court to a pro se plaintiff is not responded to

within thirty (30) days, the case may be dismissed without prejudice. Any

party proceeding pro se shall be expected to be familiar with and follow the
Federal Rules of Civil Procedure.
Case 5:20-cv-05177-TLB Document 24 Filed 07/21/21 Page 3 of 3 PagelD #: 1141

Local Rule 5.5(c)(2).

The Federal Rules of Civil Procedure specifically contemplate dismissal of a case
if the plaintiff fails to prosecute or fails to comply with orders of the court. Fed. R. Civ. P.
41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating that the district
court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule
41(b), a district court has the power to dismiss an action based on “the plaintiff's failure
to comply with any court order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986)
(emphasis added).

To date, Plaintiff has violated at least two Court Orders and has provided no
reasonable explanation for doing so. The Court declines to hold the case open indefinitely
in the hope that Plaintiff might someday file an appeal brief. Her repeated failure to obey
deadlines, provide good faith reasons for delay, and refusal to comply with Court Orders
are sufficient reasons to dismiss the case without prejudice under Local Rule 5.5 and
Federal Rule of Civil Procedure 41(b).

Accordingly, Plaintiffs Objection is OVERRULED. IT IS ORDERED that the R&R
(Doc. 21) is ADOPTED IN ITS ENTIRETY, and the case is DISMISSED WITHOUT
PREJUDICE for failure to prosecute and to obey Court Orders.

IT IS FURTHER ORDERED that Plaintiff's Motion for Second Extension of Time

to File Appeal Brief (Doc. 20) is DENIED AS MOOT.

  
 

ok
IT IS SO ORDERED on this _.|7day of July, 2021

 
